ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment pursuant to Rule 2:15-15(a) in respect of ROBERT A. SOLOMON, a former Judge of the Municipal Court for the Borough of Norwood, finding by clear and convincing evidence that he violated Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should respect and comply with the law and act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 2B (a judge should not use the judicial office to advance a private or personal interest), Canon 3 (a judge shall perform his duties impartially and diligently), Canon 3A(6)(a judge shall neither initiate nor consider ex parte or other communications concerning a pending or impending proceeding), and Canon 3C(l)(a)(a judge shall disqualify himself or herself from a proceeding in which the judge’s impartiality might reasonably be questioned) of the Code of Judicial Conduct, and Rule l:12-l(e) and (f) (a judge shall disqualify himself from presiding over any matter in which the judge is interested in the event of the action and from any action in which there is any reason that might preclude a fair and unbiased hearing and judgment, or that might reasonably lead counsel or the parties to believe so);
And the Committee having recommended that respondent be censured for his misconduct and that he be permanently disqualified from holding or securing future judicial office;
And the Court having ordered respondent to show cause why public discipline less than removal, but including permanent dis*187qualification from holding or securing future judicial office, should not be imposed on him;
And the Court having determined that respondent should be censured and that he should be disqualified from holding or securing future judicial office for a period of five years for his misconduct;
And good cause appearing;
It is ORDERED that the findings of the Advisory Committee on Judicial Conduct are adopted and ROBERT A. SOLOMON, a former Judge of the Municipal Court for the Borough of Norwood, is hereby censured; and it is further
ORDERED that ROBERT A. SOLOMON is hereby disqualified from holding or securing future judicial office for a period of five years, effective immediately.